Action to recover damages for personal injuries sustained when respondent, a customer in appellant’s store, slipped and fell on a floor which, to her knowledge, had been mopped shortly theretofore. Judgment was entered in respondent’s favor after trial by the court without a jury. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldock and Ughetta, JJ., concur; Wenzel and Murphy, JJ., dissent and vote to reverse the judgment and to dismiss the complaint, with the following memorandum: A storekeeper does not insure the safety of his customers. His duty is to use reasonable care in keeping the premises in a reasonably safe condition so as to prevent injury to customers and other persons lawfully thereon. (Powers v. Montgomery Ward & Co., 251 App. Div. 120, affd. 276 N. Y. 600.) The proof here indicates that the washing of the floor was not done in any unusual, careless' or improper manner. Respondent herself conceded that the floor was “pretty dry” after it was mopped. There was no proof of puddles or drippings on the floor. True, the floor may have been damp as it was freshly washed, but the failure to get it in bone-dry condition does not indicate lack of reasonable care or that the premises were not reasonably safe.